DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 5, 2022 has been entered.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 36-40 are rejected under 35 U.S.C. 103 as being unpatentable over Butler (US 2014/0214561) in view of Holman (US 2015/0186969), Lindenberg (US 2015/0235199), and official notice.
	Regarding claim 36, Butler discloses a method including obtaining by a processor order data for an order wherein the data is customized for a customer (abstract, Fig. 1, par. 13, 18-20, customer food order is placed, Figs. 5, 6, order data for Mr. Jones at table 77), obtaining components data for the components of the order (Fig. 5, order includes chicken, potatoes, butter, peas, etc.), acquiring additional data corresponding to the customer (abstract, Fig. 2, par. 14, 18-20, customer name and table number are received), assembling label data for a label that includes the order data, the components data, and the additional data (abstract, Figs. 1-2, 5, 6, par. 13, 14, 21, label includes food order information, customer name, table number, components), and providing the label data to a printer for delivery to the customer (abstract, par. 21, terminal prints label).  The label includes a substrate (par. 13, thermal paper) with the order and customer data imaged on the label (Figs. 1-2, customer name and table number are uniquely associated with customer).
	The method of Butler differs from the claimed invention in that the components data does not include nutritional information and a content indicia associated with a social media account of the customer is not placed on the label wherein the account is identified by a customer loyalty account and the indicia defines content from the customer’s social media account.
	The examiner gives official notice that it is well-known to place various information on a label related to an order and the particular information provided would be a matter of design choice and that it is well-known to store various customer information in loyalty accounts, such as addresses, customer provided images, payment information, etc. 
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the current invention to modify the method of Butler so that a content indicia associated with a social media account of the customer is placed on the label, as taught by official notice and in light of design choice, because modifying the other teachings of the prior art with this well-known matter would merely yield predictable results and to provide additional information associating the order with a particular customer.
	Holman discloses a system for providing customized food items wherein nutritional information for components is provided (Figs. 2A-2D).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the current invention to modify the method of Butler to include providing nutritional information, as taught by Holman, to provide customers with more accurate and detailed information related to ordered items so that dietary needs may be met.
Lindenberg discloses a method for performing a transaction related to a customer order wherein some of the order details are posted on a social media account (par. 39, 60, purchase information is published on a social media platform).  It is an obvious matter that there must a link of some kind to the customer’s social media account so that information can be posted to it.
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the current invention to modify the method of Butler et al. to include posting some details of the order to a social media account linked to the customer, as taught by Lindenberg, to provide customers with a notice that their order has been received.
	Regarding claims 37 and 38, the substrate includes an adhesive (par. 15, adhesive on label).  Stickers and tape are well-known types of adhesive.  Regarding claim 39, the customer indicia includes a customer name (Fig. 1-2, par. 14).  Regarding claim 40, the label is for a food item (par. 13, food order).  It is well-known to place labels on food wrappers.   

Allowable Subject Matter
4.	Claims 29-35 are allowed.

Response to Arguments
5.	Applicant's arguments filed July 5, 2022 have been fully considered but all of them are not persuasive.  Applicant argues that the rejection under U.S.C. 103 is in error and should be withdrawn.  It is asserted that the prior art fails to show all the recited features of the claimed invention, in particular, the new features added in the amendment related to providing a link to a customer’s social media account which offers custom-defined data for a label.
	The examiner agrees with applicant’s arguments with respect to claims 29-35 and has withdrawn the rejection for the claims.  However, the examiner disagrees with applicant’s arguments related to claims 36-40 and stands by the rejection above which has been revised to address applicant’s arguments and claim amendments.  The examiner notes that many of the claim features recited in claim 29 concerning a social media account with customer specific information and a camera system are absent from claim 36.  It is suggested that the applicant describe these features in detail in claim 36 to address the rejection.
Conclusion
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R BUCHANAN whose telephone number is (571)272-8134.  The examiner can normally be reached on Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 5712726790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER R. BUCHANAN
Examiner
Art Unit 3627


/C.R.B/Examiner, Art Unit 3627


                                          /FLORIAN M ZEENDER/                                          Supervisory Patent Examiner, Art Unit 3627